     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 1 of 52




 1    SIGAL CHATTAH, ESQ.
      Nevada Bar No.: 8264
 2
      CHATTAH LAW GROUP
 3    5875 S. Rainbow Blvd #203
      Las Vegas, Nevada 89118
 4    Tel: (702) 360-6200
      Fax: (702) 643-6292
 5
      Chattahlaw@gmail.com
 6    Counsel for Plaintiffs

 7                           UNITED STATES DISTRICT COURT
 8                                  DISTRICT OF NEVADA
 9
      MICHAEL KREPS, an individual,                  )
10    PAULA KELESIS, an individual                   )
      DANNY ITZHAKI, an individual,                  )
11    NATALIE HETLY, and individual                  )
12    on behalf of itself and all                    )
      others similarly situated                      )
13                                                    )
                          Plaintiff,                 )    Case No: 2:21-cv-00052-JCM-EJY
14           vs.                                      )
15                                                    )
      STEPHEN F.SISOLAK, in his official capacity    )
16    as Governor of the State of Nevada, AARON      )       PLAINTIFFS
      DARNELL FORD, in his official capacity as       )     EMERGENCY MOTION
17    Attorney General of the State of Nevada, IHSAN )      FOR PRELIMINARY
      AZZAM, in his capacity as Nevada Chief         )      INJUNCTION
18
      Medical Officer, NEVADA DEPARTMENT OF, )
19    HEALTH AND HUMAN SERVICES, a Nevada )
      Administrative Agency, DOES 1 through 100      )
20                                                   )
                    Defendants.                      )
21
                                                     )
22
23
24
25
26
27
28
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 2 of 52




                 DECLARATION OF SIGAL CHATTAH, ESQ. PURSUANT TO LR 7-4
 1
 2
                 I, SIGAL CHATTAH, declare as follows:
 3
                 1.      I am a licensed attorney in the State of Nevada since 2002 and a member of
 4
 5                       good standing with the State Bar of Nevada.

 6               2.      I am Plaintiffs’ Counsel in the matter sub judice and licensed to practice in all
 7                       Courts of the State of Nevada.
 8
                 3.      The facts set forth herein are true of my own personal knowledge, and if called
 9
                         upon to testify thereto, I would and could competently do so under oath.
10
11               4.      The matter sub judice involves the arbitrary and delayed distribution of

12                       COVID-19 vaccines, ignoring the vulnerable elderly population in the State of

13                       Nevada
14
                 5.      ON January 12, 2021, CDC Guidelines were expanded to coronavirus vaccine
15
                         eligibility to everyone age 65 and older as well as to those with comorbid
16
                         conditions, like diabetes.1
17
18               6.      Movants herein are four individuals, on behalf of themselves and similarly

19                       situated Plaintiffs who seek to receive preferential vaccinations due to the CDC
20
                         guidelines classifying members of the 65 years of age and up demographic as a
21
                         vulnerable segment of the population as a result of comorbidities and higher
22
                         death rates.
23
24
25
26
27
28   1
         https://www.cdc.gov/vaccines/acip/meetings/downloads/slides-2020-12/slides-12-20/02-COVID-Dooling.pdf
                                                            2
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 3 of 52




           7.    That Defendants have prioritized and given preference to individuals with low
 1
 2               risk of comorbidities and serious complications by virtue of their profession

 3               and have ignored the vulnerable demographic of the State of Nevada.
 4
           8.    That Plaintiffs seek an Order from this Court, instructing Defendants to
 5
                 prioritize Senior Citizens and Elderly, of the ages of 65 years old and higher to
 6
                 be provided preferential vaccinations over all other demographics in the State
 7
 8               based on profession or risk of transmission.

 9         9.    That due to the exigency in the distribution of vaccines and constitutional
10               violations and implications herein, it is simply impracticable to contact each
11
                 administrator and Defendant involved in this action. Notwithstanding same,
12
                 service of process of the Complaint, and the following Emergency Motion for
13
                 Preliminary Injunction will be personally served upon Defendants upon filings
14
15               or shortly thereafter.

16         10.   These are the facts as I know them to be true.
17
           11.   Under NRS 53.045, I declare under penalty of perjury that the foregoing is true
18
                 and correct.
19
20
           _/s/ __SIGAL CHATTAH__
21         Declarant
           SIGAL CHATTAH, ESQ.
22
23
24
25
26
27
28

                                                 3
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 4 of 52




                                                 TABLE OF CONTENTS
 1
 2   TABLE OF AUTHORITIES ................................................................................................. 5-8

 3   I.       MOTION FOR PRELIMINARY INJUNCTION…………………………………...9-34
 4
     II.      JURISDICTION ……………………………………..……………………………...9
 5
     III.     STATEMENT OF FACTS .......................................................................................10-18
 6
     IV.      LEGAL ARGUMENT .............................................................................................19-34
 7
 8             A. ISSUE OF FIRST IMPRESSION

 9             B. STANDARD FOR INJUNCTION
10                  1. Likelihood of Success on the Merits
11
               C. DEFENDANTS CONSTITUTIONAL VIOLATIONS
12
                    1. Eighth Amendment Violation
13
                    2. Right to Privacy
14
15             D.        PLAINTIFFS ARE LIKELY TO SUFFER IRREPARABLE HARM

16             E.        BALANCE OF EQUITIES FAVORS PLAINTIFF
17
               F.        INJUNCTION IS IN THE PUBLIC INTEREST
18
     V.       CONCLUSION…………………………………………………………………….35-37
19
20
21
22
23
24
25
26
27
28

                                                                  4
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 5 of 52




                                     TABLE OF AUTHORITIES
 1
 2   CASES                                                                         PAGE(S)

 3   Aces Enterprises LLC v Edwards 0:20-cr-30526                                        19
 4
     Adams and Boyle, P.C. v Slatery, 0:20-cv-00705                                      19
 5
     Adrian School District Board v. Gill; 20CV31597                                     19
 6
     Am. Trucking Ass’ns v. City of Los Angeles,                                         23
 7   559 F.3d 1046, (9th Cir. 2009)
 8
     Barber v. Superior Court, 147 Cal.App.3d 1006 (1983)                                32
 9
     Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682 (2014)                            34
10
11   Brown v. Plata, 131 S. Ct. 1910 (2011)                                           20, 33

12   Calvary Chapel Dayton Valley v Sisolak, 591 U.S. ___(2020)                          19

13   Carey v. Population Servs. Int’l, 431 U.S. 678 (1977)                               32
14
     Clements v airport Authority of Washoe County, 69 F.3d 321 (9 th Cir. 1995)         22
15
     Cruzan v. Director, Missouri Department of Health, 497 U.S. 261 (1990)              32
16
     Edge v. City of Everett, 929 F.3d 657 (9th Cir. 2019)                               21
17
18   Elrod v. Burns, 427 U.S. 347 (1976)                                                 32

19   Estelle v Gamble, 429 U.S. 97 (1976)                                             23,24
20
     Ex Parte Young, 209 U.S. 123 (1908)                                                 9
21
     Farmer v. Brennan, 511 U.S. 825 (1994)                                              24
22
     Fields v. Palmdale School Dist., 427 F.3d 1197 (9th Cir. 2005)                      32
23
24   Free the Nipple v, City of Ft. Collins, Colo, 916 F.3d 792 (2019)                   33

25   Gibson v. Cnty. of Washoe, 290 F.3d 1175 (9th Cir. 2002)                            25
26   Hobby Lobby Stores, Inc. v. Sebelius, 723 F.3d 1114 (10th Cir. 2013)                34
27
     Int’l Molders’ & Allied Workers’ Local Union v. Nelson,                             21
28   799 F.2d 545 (9th Cir. 1986)

                                                    5
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 6 of 52




      In re Baby K, 16 F.3d 590 (4th Cir. 1994)                                        32
 1
 2   In Re Quinlan (1975) 70 N.J. 10, 355 A. 2d 647 (NJ 1976))                         32

 3   Jacobson v. Massachusetts, 197 U.S. 11 (1905)                                     34
 4
     Jett v. Penner, 439 F.3d 1091 (9th Cir. 2006)                                     24
 5
     Jones v. Johnson, 781 F.2d 769 (9th Cir. 1986)                                    27
 6
     LaMarca v. Turner, 995 F.2d 1526 (11th Cir. 1993)                                 27
 7
 8   Mann v. Adams, 855 F.2d 639 (9th Cir. 1988)                                       25

 9   Marsh v. County of San Diego, 680 F.3d 1148 (9th Cir. 2012)                       32
10   Morrison Road Corp v. Tri-County Health Dept 2020-cv-31347                        19
11
     McGuckin v. Smith, 974 F.2d 1050 (9th Cir. 1992)                                24,25
12
     NRDC v. Winter, 555 U.S. 7 (2008)                                                 21
13
     Prince v. Massachusetts, 321 U.S. 158 (1944)                                      34
14
15   Ramirez v. Galaza, 334 F.3d 850 (9th Cir. 2003)                                   25

16   Roe v. Taber, 410 U.S. 113 (1973)                                                 32
17
     Roe v Wade, 410 U.S. 113, (1973)                                                10,32
18
     Roman Catholic Diocese of Brooklyn New York, v                                    19
19   Andrew M. Cuomo, Governor of New York, 592 U.S. ____(2020)
20
     Spain v Procunier 600 F.2d 189 (9th Cir. 1979)                                   21,27
21
     South Bay United Pentecostal Church v Newsom, 590 U.S. __(2020)                   19
22
     Shanks v Dessel, 540 F.3d 1082 (9th Cir. 2008)                                    22
23
24   Sierra Forest Legacy v. Rey, 577 F.3d 1015 (9th Cir. 2009)                        23

25   Snow v. McDaniel, 681 F.3d 978 (9th Cir. 2012)                                    27
26   Sw. Voter Registration Educ. Project v. Shelley, 344 F.3d 914 (9th Cir. 2003)     21
27
28

                                                      6
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 7 of 52




     Timbs v Indiana, 139 S. Ct. 682; 203 L. Ed. 2d 11 (2019)                        22
 1
 2   United States v. California, 921 F.3d 865 (9th Cir. 2019)                       32

 3   Washington v. Glucksberg, 521 U.S. 702 (1997)                                   32
 4
     Watson v. City of Memphis, 373 U.S. 526 (1963)                                  28
 5
     Whalen v. Roe, 429 U.S. 589 (1977)                                              32
 6
     Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7 (2008)            20,32
 7
 8   Will v. Mich. Dep’t of State Police, 491 U.S. 58, (1989)                        20,33

 9   Wilson v. Seiter, 501 U.S. 294 (1991)                                           25
10   WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997)                       24
11
     Wright v. Rushen, 642 F.2d 1129, 1134 (9th Cir. 1981)                           28
12
     STATUTES
13
      A.     42 U.S.C. §1983
14
15    B.     U.S. Const. Amends. I, VIII, XIV

16    URL SOURCES
17
      1.     https://worldpopulationreview.com/states/nevada-population
18
      2.     https://www.vox.com/2021/1/14/22215896/israel-vaccine-coronavirus-pfizer-
19
      netanyahu
20
21    3.     https://www.thelocal.it/20210115/italy-has-vaccinated-almost-one-million-people-

22    against-covid-19
23    4.     https://www.cdc.gov/nchs/nvss/vsrr/covid_weekly/index.htm
24
      5.     Association for Professionals in Infection Control and Epidemiology;
25
      apic.org/monthly_alerts/herdimmunity/?gclid=CjwKCAiAgJWABhArEiwAmNVTB5Evtyv
26
27    M1WX2J3vcUFqimsXhvfav-1pv3Hfg2QhEZ51TKEnhOyv1FBoCxZMQAvD_BwE

28    6.     https://www.jhsph.edu/covid-19/articles/achieving-herd-immunity-with-covid19.html

                                                     7
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 8 of 52




      7.    https://www.rgj.com/story/news/2021/01/15/reno-municipal-court-judges-jump-line-
 1
 2    covid-19-vaccinations/4178058001/

 3   8.     Fox5vegas.com/coronavirus/new-frustrations-over-vaccine-appointment-availability-
 4
      in-southern-nevada/article_e0b7625a-5793-11eb-9f50-fb85f5baf27e.html?block_id=1002851
 5
      MISC. SOURCES
 6
      Empirically Testing Dworkin’s Chain Novel Theory: Studying the Path of Precedent, 80 NYU
 7    L. Rev. 1156 (2005) [Path of Precedent].
 8
      See BLACK’S LAW DICTIONARY 243 (9th ed. 2004)
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 8
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 9 of 52




                             MOTION FOR PRELIMINARY INJUNCTION
 1
 2            COME NOW, PLAINTIFFS, MICHAEL KREPS ET AL, by and through the

 3    undersigned attorneys of record, SIGAL CHATTAH, ESQ., of the CHATTAH LAW GROUP,
 4
      and pursuant to Fed. R. Civ. Pro. 65, hereby move this Court for a preliminary injunction against
 5
      Defendants, to enjoin them from dilatory and arbitrary distribution of the COVID-19 vaccines
 6
      to individuals identified by the Centers for Disease Control & Prevention as vulnerable sector
 7
 8    of the population, to wit: 65 years of age and older.

 9            The purpose of this motion made on an emergency basis, given the fact that it has been
10    over one month since Defendants received COVID-19 vaccines, and have continuously failed
11
      to distribute vaccinations in an expedited manner to the vulnerable population in Nevada.
12
      Defendants failed to create an expedient infrastructure for mass vaccination and have engaged
13
      in a bad faith prioritization of distribution of the vaccine that lacks empirical, scientific and
14
15    medical data for same.

16            The failure to distribute the vaccine in an expedited manner to Nevada’s senior and
17
      elderly population, with highest rates of comorbidities is a violation of the Eighth Amendment
18
      right against cruel and unusual punishment.
19
              Plaintiffs’ Motion is based upon the pleadings and papers on filed herein, the Exhibits
20
21    attached and Declarations filed concurrently herewith, and the following points and authorities.

22                                           JURISDICTION
23            This court has subject matter jurisdiction over Plaintiffs’ claims arising under federal
24
      law pursuant to 42 U.S.C. §1983. Plaintiffs further allege that the exercise of this court’s
25
      jurisdiction over such claims is proper under the rule of Ex Parte Young, 209 U.S. 123 (1908)
26
27    (plaintiff alleging violation of federal law may seek prospective injunctive relief against

28    responsible state official).

                                                      9
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 10 of 52




                                       STATEMENT OF FACTS
 1
 2           On May 15, 2020, United States President Donald J. Trump, announced a public-

 3    private initiative named Operation Warp Speed (OWS) to facilitate and accelerate the
 4
      development, manufacturing, and distribution of COVID-19 vaccines, therapeutics, and
 5
      diagnostics.
 6
             The program promoted mass production of multiple vaccines, and different types
 7
 8    of vaccine technologies, based on preliminary evidence, allowing for faster distribution if

 9    clinical trials confirm one of the vaccines is safe and effective. In October 2020, Alex
10    Azar predicted 100 million available doses by the end of the 2020 year.
11
             On or about October 29, 2020, Defendants DHHS issued a roadmap for
12
      vaccination in Nevada labeled, Vaccination Planning Assumptions for Jurisdictions which
13
14    continues to be updated from time to time.

15           On November 9, 2020, the Pfizer-BioNTech partnership announced positive early

16    results from its Phase III trial of the BNT162b2 vaccine candidate, and on December 11, 2020
17
      the FDA provided emergency use authorization, initiating the distribution of the vaccine
18
      followed by the Centers for Disease Control and Prevention (CDC)’s recommendation for use,
19
      clearing the way for delivery and administration of the vaccine throughout the United States.
20
21           Vaccine doses purchased by Operation Warp Speed were sent from manufacturers via

22    UPS and FedEx to locations specified by state governments. The Federal Pharmacy
23    Partnership delivered doses to CVS and Walgreens locations, which then send pharmacists for
24
      mass vaccinations at care facilities like nursing homes.
25
             Defendant IHSAN AZZAM, Nevada’s Chief Medical Officer provides direction for
26
27    the State’s immunization program which commenced in November, 2020, with the plan to

28    distributed the vaccines upon arrival in the State of Nevada. While COVID-19 vaccines were

                                                     10
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 11 of 52




      issued to the State of Nevada in limited supply, distribution was to be determined in direct
 1
 2    proportion to the nation's adult population 18 years and older. The pro rata method was

 3    approved on Nov. 6, 2020, by United States Health and Human Services Secretary Alex
 4
      Azar.
 5
                Once vaccines were allocated, it was up to each State’s jurisdiction or agency to place
 6
      orders, designate delivery points, prioritize recipients and administer vaccines to the American
 7
 8    people.

 9              On January 11, 2021, Defendants issued a statement discussing the roll out of a new
10    phased vaccination program, modifying the Tier system provided in the original Complaint on
11
      file herein. The designation of “lanes” provides a hierarchy of prioritization as follows:
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       11
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 12 of 52




 1
                According to the US National Library of Medical & National Institutes of Health
 2
      elderly2 patients with COVID-19 indicated relatively higher proportion of comorbidities, and
 3
      the most common were atherosclerotic cardiovascular disease (56.5%), hypertension (43.5%)
 4
 5    and chronic pulmonary disease (21.7%). The proportion of severe cases was higher in elderly

 6    group than that in non-elderly group (73.9% and 42.2%, respectively).
 7
                During hospitalization, elderly patients indicated relatively higher proportion of
 8
      complications, such as shock (21.7%), respiratory failure (21.7%). The proportion of patients
 9
      with a decreased number of CD8+ lymphocytes (82.6%) and B lymphocytes (77.8%) in
10
11    elderly patients is found to be significantly higher than that in non-elderly groups (48.9% and

12    44.8%, respectively).
13              Elderly patients with COVID-19 had a high proportion of severe cases and
14
      comorbidities, more likely to show low immune function, and indicate higher proportion of
15
      complications. According to the CDC, 8 out of 10 COVID deaths reported in the US have
16
17    been in adults 65 or older.

18              Based on the CDC guidelines, adults of any age with the following conditions might

19    be at an increased risk for severe illness from the virus that causes COVID-19:
20
                Asthma (moderate-to-severe)
21              Cerebrovascular disease (affects blood vessels and blood supply to the brain)
                Cystic fibrosis
22              Hypertension or high blood pressure
                Immunocompromised state (weakened immune system) from blood or bone marrow
23
                transplant, immune deficiencies, HIV, use of corticosteroids, or use of other immune
24              weakening medicines
                Neurologic conditions, such as dementia
25              Liver disease
                Overweight (BMI > 25 kg/m2, but < 30 kg/m2)
26
27
28    2
          Elderly patients are those over the age of 60 years old and non-elderly group under 60 years old.
                                                               12
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 13 of 52




             Pulmonary fibrosis (having damaged or scarred lung tissues)
 1
             Thalassemia (a type of blood disorder)
 2           Type I Diabetes

 3           On December 13, 2020, Sisolak announced that due to the rising cases of COVID-19,
 4
      the Statewide pause would be extended to January 15, 2021. On January 11, 2021, this was
 5
      extended an additional 30 days.
 6
             On or about December 15, 2020, Nevada began receiving doses of the vaccines
 7
 8    distributed by Pfizer- BioNtech and Moderna for distribution through the State’s established

 9    program. As of the date of this Motion for Preliminary Injunction, there is a confirmed count
10    of over 250,000.00 COVID-19 cases in Nevada according to the State’s metrics published by
11
      Nevadahealthresponse.nv.gov., with 21 daily deaths published by same.
12
             The illustration below demonstrates the numbers of issued by Defendants’
13
      Administration. As the measures rise, Defendants, despite having over 150,000 vaccines two
14
15    weeks ago, failed to distribute them in an expedited and efficient manner causing unnecessary

16    deaths to Nevada resident.
17
18
19
20
21
22
23
24
25
26
27
28

                                                    13
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 14 of 52




             On December 13, 2020, Sisolak announced that due to the rising cases of COVID-19,
 1
 2    the Statewide pause would be extended to January 15, 2021. On January 11, 2021, this was

 3    extended an additional 30 days.
 4
             On or about December 15, 2020, Nevada began receiving doses of the vaccines
 5
      distributed by Pfizer- BioNtech and Moderna for distribution through the State’s established
 6
      program.
 7
 8           As of the date of this Motion for Preliminary Injunction, there is a confirmed count of

 9    over 250,000.00 COVID-19 cases in Nevada according to the State’s metrics published by
10    Nevadahealthresponse.nv.gov., with 19 daily deaths published by same. Approximately over
11
      3,500 people in Nevada have died from coronavirus since March, 2020. Of this population,
12
      more than 2,500 of them were over 70; More than 600 were ages 60 to 69. Among those
13
      under 40, fewer than 200 have passed away. Nevada’s current positivity rate stands at 21%.
14
15           Despite having access to the subject empirical and medical data, Defendants

16    deliberately and with an utter disregard for such empirical data, created an arbitrary and
17
      capricious Tier system, which was substituted by an even more arbitrary lane system, that
18
      discriminates against a vulnerable and protected class of citizens and precludes their access to
19
      life saving vaccinations.
20
21           It is indisputable that Defendants have no viable empirical data to preclude such a

22    vulnerable and protected class from obtaining priority vaccinations, specifically when
23    Defendants have earmarked special COVID-19 access to grocery stores to Nevada’s elderly
24
      population at the inception of the pandemic measures, knowing this class’ vulnerability.
25
             Defendants have further engaged in negligent administration of the vaccines with a
26
27    reckless disregard to the elderly population by hoarding the vaccines distributed to the State

28    and failing to efficiently and productively vaccinate this population group. Defendants,

                                                     14
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 15 of 52




      collectively, continue to engage in a pattern of dubious excuses as to why the vaccinations
 1
 2    received by the State of Nevada have not been distributed in an efficient or life-saving

 3    manner.
 4
             Following the filing of the First Complaint in this action, Defendants modified the
 5
      vaccination plan, alleging that the State will be prioritizing our senior population with a goal
 6
      that no doses of the vaccines go to waste. According to Defendants, the vaccines will be
 7
 8    distributed equitably, utilizing Defendants identifying challenges and correcting the previous

 9    course- by working Division of Emergency Management, Nevada national guard and state
10    immunization team (who can give a vaccine).
11
             On January 11, 2021, Defendants reiterated a slew of excuses as to why Nevada’s
12
      vaccination rates were low including the following
13
14          Waiting for stimulus package included more funding for state vaccination programs
            How many doses are allocated to Nevada, putting state and local vaccination teams in
15           unpredictable positions
16          Looking toward the incoming (Federal) administration to provide a unified policy
             regarding vaccination
17
             Deferring to Shannon Bennett, Nevada State Immunization Program Manager at
18
19    STATE OF NEVADA DIVISION OF PUBLIC AND BEHAVIORAL HEALTH, Defendants

20    reiterated irrelevant and misleading facts such as claiming that Nevada’s allocation is low.
21           According to the CDC Vaccine and Distribution numbers updated on January 13, 2021,
22
      Nevada received more doses than, Alaska, Delaware, Hawaii, Idaho, Montana, North Dakota,
23
      Nebraska, New Hampshire, New Mexico, Rhode Island, South Dakota, Vermont, West
24
25    Virginia and Wyoming while using less than 10% -30% less than the vaccinations allocated to

26    the State
27
28

                                                      15
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 16 of 52




            Ms. Bennett pointed to Nevada’s low allocation of dosages, and limit of supply as a
 1
 2    justification of a failure to mass vaccinate as needed. Ms. Bennet further provided that while

 3    both the Pfizer-BioNtech and Moderna vaccines can remain stable for 6 months in frozen
 4
      state, Moderna is stable 30 days after a thawed state. Both vaccines must be used within 6
 5
      hours after vial is punctured. Yet Defendants failed to provide any analysis as to why the
 6
      vaccine distribution system was not contemplated, when in October, 2020, knowledge of a
 7
 8    vaccine rollout was prevalent among Governors across the Country.

 9          Defendants further failed to provide any explanation to the public, why mass
10    vaccination sites could not be set up immediately, despite having three months to prepare the
11
      State for vaccine distribution. Had Defendants engaged in a competent and coordinated effort,
12
      the State of Nevada could be vaccinated no different than world countries as the percentage of
13
      vaccinations in the chart below.
14
15          For example, Defendants can utilize medical professionals in geriatric care,

16    unemployed school nurses with the Clark County School District, point to point pharmacies
17
      and general practitioners to vaccinate Nevadans through a simple vaccination program. It is
18
      clear by the deliberate and wanton disregard for the health and well-being of Nevadans, that
19
      Defendants continue to perpetuate excuses for such failures and push a political agenda that
20
21    only harms Nevada’s residents.

22          On January 15, 2021, it became clear that Defendants would be reprioritizing
23    vaccination demographics to include, employees of Clark County School District,
24
      Government employees and other preferential groups based on profession rather than risk of
25
      death, transmission or comorbidities.
26
27
28

                                                     16
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 17 of 52




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
                 As seen, Israel leads the vaccination rate with 22% percent of its population
14
15    vaccinated by January 13, 2020. Israel, on average vaccinates 150,000 people daily. Israel

16    leads the world in vaccination rate per capita. It’s been less than a month since its vaccination
17    campaign began on December 19, and more than 20 percent of the country’s population of
18
      about 9 million have already gotten the first dose of the Covid-19 vaccine as of January 14. In
19
      total, it’s about 2 million people. Priority went to people over 60 and health workers;
20
21    however, in an attempt to avoid wasting any shots that might spoil. 3 Likewise, between

22    December 27, 2020 and January 15th, a total of 972,099 vaccinations are reported as having

23
24
25
26
27
28    3
          https://www.vox.com/2021/1/14/22215896/israel-vaccine-coronavirus-pfizer-netanyahu
                                                            17
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 18 of 52




      been administered to people in Italy, or 69 percent of the doses that had been delivered by that
 1
                                                           4
 2    date, vaccinating over 54,000 people daily.

 3
                 Countries like Italy and Israel are a model of distribution of the vaccines received,
 4
 5    unlike Defendants who sat on over 100,000 vaccines for weeks until they trickled out to

 6    preferential persons, ignoring the vulnerable population. It is inconceivable how Defendants
 7    are incapable of vaccinating Nevadans despite the utilization and partnerships with the
 8
      Nevada National Guard, Division of Emergency Management and Nevada’s “immunization
 9
      team”. It is abundantly clear that the valuable commodity of Pfizer-BioNtech and Moderna
10
11    vaccines will not be wasted on a State and Defendants that refuse to utilize them and vaccinate

12    the resident of the State of Nevada.
13               Common sense dictates that, States that utilize the vaccines and vaccinate their
14
      population, will be replenished and provided for more vaccines, by the Pharmaceutical
15
      companies, not States that hoard them. Ultimately, even if Nevada was provided with
16
      1,000,000 vaccines, the public would not receive them because Defendants are recklessly
17
18    withholding their distribution to the public.

19              On January 15, 2021, it became clear that Defendants would be reprioritizing
20
      vaccination demographics to include, employees of Clark County School District,
21
      Government employees and other preferential groups based on profession rather than risk of
22
      death, transmission or comorbidities. This deliberate indifference to provide access to medical
23
24
25
26
27
28    4
          https://www.thelocal.it/20210115/italy-has-vaccinated-almost-one-million-people-against-covid-19
                                                               18
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 19 of 52




      care i.e., COVID-19 vaccines to Nevada’s elderly is a blatant violation of the Eighth
 1
 2    Amendment right against Cruel and Unusual punishment.

 3
                                                LEGAL AUTHORITY
 4
      A.       ISSUE OF FIRST IMPRESSION
 5
 6             This case presents an issue of first impression. In a common law system based on the

 7    evolution of judicial precedent, 5 this phrase has power. It suggests an elusive situation that has
 8    somehow evaded the courts, or an important event never seen before by judges.
 9
      Definitionally, it means an absence of controlling precedent, such that a court must use
10
      persuasive authority or some other analytical technique to answer the question before it. 6
11
               As the legal challenges relating to State Governments’ responses to the COVID-19
12
13    pandemic and the effect of civil liberties during this fluid period, there were no precedents on

14    certain matters effecting said civil liberties until the Courts issued a variety of opinions
15
      regarding same. See Aces Enterprises LLC v. Edwards 0:20-cr-30526; 842 Morrison Road
16
      Corp. v. Tri-County Health Department 2020CV31347 Adams and Boyle, P.C. v. Slatery
17
      3:15-cv-00705; Adrian School District Board v. Gill; 20CV31597 Roman Catholic Diocese of
18
19    Brooklyn New York, v Andrew M. Cuomo, Governor of New York, 592 U.S. ____(2020).

20    Calvary Chapel Dayton Valley v Sisolak, 591 U.S. ___(2020); South Bay United Pentecostal
21    Church v Newsom, 590 U.S. __(2020).
22
23
24
25    5
        Empirically Testing Dworkin’s Chain Novel Theory: Studying the Path of Precedent, 80 NYU L. Rev. 1156
26    (2005) [Path of Precedent].
      6
        See BLACK’S LAW DICTIONARY 243 (9th ed. 2004) (defining “case of first impression” as: “A case that
27    presents the court with an issue of law that has not previously been decided by any controlling legal authority in
      that jurisdiction.”); see also Path of Precedent, 80 NYU L. Rev. at 1129 (“A case of first impression is, by
28    definition, one that presents a novel legal question and is not ruled by prior precedent.”). No case surveyed by
      this article defined the term.
                                                              19
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 20 of 52




              This fraction of cases that dealt with matters such as First Amendment religious rights,
 1
 2    Fifth Amendment due process and the takings and various other constitutional questions have

 3    forced courts across the nation to issue decisions on matters of first impression that remain
 4
      unprecedented in this Country.
 5
              This case joins that list of issues of first impression on the basis that never has this
 6
      Court been placed in the position of treating the medical needs of a vulnerable sector of the
 7
 8    population in the position that this pandemic has placed them.

 9            As this issue of first impression arises, it is incumbent on this Court to draw a parallel
10    to another type of vulnerable population, whose rights and access to medical care is protected;
11
      ergo prison inmates and their eighth amendment rights against cruel and unusual punishments.
12
              Although prisoners can’t sue states for monetary relief, they can sue for injunctions to
13
      correct unconstitutional prison conditions. See Will v. Mich. Dep’t of State Police, 491 U.S.
14
15    58, 71 & n.10 (1989); see also Brown v. Plata, 131 S. Ct. 1910 (2011). If the state provided

16    insufficient resources to accord inmates adequate medical care, it could be compelled to
17
      correct those conditions. See Brown v Plata, 131 S. Ct. 1910 (2011); Spain v Procunier, 600
18
      F.2d 189. (9th Cir. 1979). But such a lawsuit could provide no redress for past.
19
              The crux of this case parallels the relief that can be requested by prisoners regarding
20
21    unconstitutional prison conditions, and access to adequate medical care and requests this

22    Court to compel Defendants to correct these conditions as delineated infra.
23    B.      STANDARD FOR INJUNCTION
24
              A motion for a preliminary injunction is governed by the multi-factor test outlined by
25
      the Supreme Court in Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20
26
27    (2008). Under the Winter test, the plaintiff has the burden to establish: (1) likelihood of

28    success on the merits; (2) that the plaintiff is likely to suffer irreparable harm if the

                                                       20
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 21 of 52




      preliminary injunction is not granted; (3) that the balance of equities favors the plaintiff; and
 1
 2    (4) that the injunction is in the public interest. Id. Likelihood of success on the merits is a

 3    threshold inquiry and the most important factor. See, e.g., Edge v. City of Everett, 929 F.3d
 4
      657, 663 (9th Cir. 2019).
 5
               Alternatively, a court may grant the injunction if the plaintiff demonstrates either a
 6
      combination of probable success on the merits and the possibility of irreparable injury or that
 7
 8    serious questions are raised and the balance of hardships tips sharply in his favor. NRDC v.

 9    Winter, 518 F.3d at 677 (internal citations omitted). 7
10             In our circuit, there is no presumption that the issuance of a preliminary injunction
11
      requires an evidentiary hearing. See Int’l Molders’ & Allied Workers’ Local Union v. Nelson,
12
      799 F.2d 547, 555 (9th Cir. 1986).
13
               Review a grant of a preliminary injunction for abuse of discretion. See, e.g., United
14
15    States v. California, 921 F.3d 865, 877 (9th Cir. 2019). “The district court’s interpretation of

16    the underlying legal principles, however, is subject to de novo review and a district court
17
      abuses its discretion when it makes an error of law.” Sw. Voter Registration Educ. Project v.
18
      Shelley, 344 F.3d 914, 918 (9th Cir. 2003) (en banc).
19
20
21
22
23
24
      7
25      Justice Ginsburg penned an eloquent dissent in Winter, where, among other things, she addressed the question
      of whether the majority opinion eviscerated a court’s ability to issue an injunction when the likelihood of
26    irreparable harm was less than clear: Consistent with equity’s character, courts do not insist that litigants
      uniformly show a particular, predetermined quantum of probable success or injury before awarding equitable
27    relief. Instead, courts have evaluated claims for equitable relief on a “sliding scale,” sometimes awarding relief
      based on a lower likelihood of harm when the likelihood of success is very high.... This Court has never rejected
28    that formulation, and I do not believe it does so today. Id. at 392 (Ginsburg, J. dissenting) (internal citations
      omitted).
                                                              21
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 22 of 52




             1.       Likelihood of Success on the Merits
 1
 2           Plaintiffs are likely to prevail on the merits, or at least have raised a serious question to

 3    the merits of their procedural and substantive due process claims against Defendants.
 4
             To prevail on a claim under 42 U.S.C. § 1983, a plaintiff must show the deprivation of
 5
      a federal right by a person acting under color of state law. The Eighth Amendment provides
 6
      “Excessive bail shall not be required, nor excessive fines imposed, nor cruel and unusual
 7
 8    punishments inflicted.” .U.S. Const. Amend. VIII. The Eighth Amendment applies to the

 9    States by virtue of the Fourteenth Amendment. Timbs v Indiana, 139 S. Ct. 682; 203 L. Ed.
10    2d 11 (2019).
11
             The Governor’s restriction on distribution of COVID- 19 vaccines is a deliberate
12
      indifference to serious medical needs to Nevada’s most vulnerable population, individuals
13
      over the age of 65.
14
15           The Ninth Circuit has repeatedly stated that “[t]o obtain relief on a procedural due

16    process claim, the plaintiff must establish the existence of (1) a liberty or property interest
17
      protected by the constitution; (2) a deprivation of the interest by the government; 3) lack of
18
      process.” See Shanks v Dessel, 540 F.3d 1082, 1090 (9th Cir. 2008).
19
             Procedural due process concerns are not satisfied simply by providing notice and a
20
21    hearing. The Ninth Circuit has firmly ruled that procedural due process is violated when an

22    adjudicative decision maker deprives a person of protected property interests on the grounds
23    of bias, prejudice, partiality, or maliciousness, regardless of whether there was notice and/or a
24
      hearing. Clements v Airport Authority of Washoe County, 69 F.3d 321, 333 ( 9 th Cir. 1995).
25
             In American Trucking Associations v. City of Los Angeles, the Ninth Circuit
26
27    referenced Winter in its application of the traditional test and held that “as the Court

28    explained, an injunction cannot issue merely because it is possible that there will be an

                                                      22
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 23 of 52




      irreparable injury to the plaintiff; it must be likely that there will be.” See Am. Trucking
 1
 2    Ass’ns v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009) (emphasis added).

 3           The Supreme Court made clear in Winter that the balancing of harms, and review of
 4
      the public interest, must occur in the context of the specific relief requested. Winter v.
 5
      Natural Res. Def. Council (Winter), 129 S. Ct. 365, 376 (2008). This approach was applied by
 6
      the Ninth Circuit in Sierra Forest Legacy v. Rey, when it overturned a district court’s denial of
 7
 8    preliminary injunctive relief for failure to analyze the balancing of harms and public interest

 9    in the context of the narrow injunction requested by environmental plaintiffs. Sierra Forest
10    Legacy v. Rey, 577 F.3d 1015, 1022–23 (9th Cir. 2009) (citations omitted) (“When deciding
11
      whether to issue a narrowly tailored injunction, district courts must assess the harms
12
      pertaining to injunctive relief in the context of that narrow injunction.”).
13
     C.      DEFENDANTS’ ARBITRARY ALLOCATION AND WITHOLDING OF
14
             COVID-19 VACCINES IS A VIOLATION OF THE EIGHTH AMENDMENT
15
             While the State of Nevada has never been placed in a position to control dispensation
16
      of medical care through provision of vaccines during a pandemic; The State denying access to
17
18    COVID-19 vaccines to a vulnerable class of residents and providing arbitrary preferential

19    treatment to others should be viewed as no different than a prison denying an inmate medical
20
      care. This case should be examined according to the same legal standards as there are no
21
      differences between the State withholding medical care to a vulnerable sector of the
22
      population and the State withholding medical treatment to inmates.
23
24           In Estelle v Gamble, 429 U.S. 97, 103 (1976), the United States Supreme Court

25    confirmed that the Constitution created a duty for prison staff to provide medical care for
26    prisoners because they could not independently meet their own needs Id. The Court stated
27
      "[I]t is but just that the public be required to care for the prisoner, who cannot by reason of
28

                                                      23
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 24 of 52




      the deprivation of his liberty, care for himself."[Emphasis added]. In Estelle, the Court noted
 1
 2    "[t]he infliction of such unnecessary suffering is inconsistent with contemporary standards of

 3    decency. Id.
 4
              The Supreme Court in Estelle also taught us that particular conditions in prisons have
 5
      also been found to violate the Eighth Amendment when they cause pain for no reason or serve
 6
      no legitimate end. Estelle, 429 U.S. at 103. Here the fact that Defendants continue to fail to
 7
 8    serve Nevada’s vulnerable population, contributing to the death and hospitalization of this

 9    sector of the population serves no legitimate end other than a deliberate indifference to their
10    life.
11
              1.     Defendants’ Deliberate Indifference in Distribution of Vaccines Over the
12                   Course of One Month Continues to Cause an Unnecessary Burden on
                     Nevada’s HealthCare System and Contributes the Uptick in Mortality of
13                   this Vulnerable Class of Over 65 years of Age
14
15            Government [Prison] officials violate the Eighth Amendment if they are

16    “deliberate[ly] indifferen[t] to [a prisoner’s] serious medical needs.” Estelle v. Gamble, 429
17
      U.S. 97, 104 (1976). A medical need is serious if failure to treat it will result in “‘significant
18
      injury or the unnecessary and wanton infliction of pain.’” Jett v. Penner, 439 F.3d 1091, 1096
19
      (9th Cir. 2006) (quoting McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled
20
21    on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc)). A

22    prison official is deliberately indifferent to that need if he “knows of and disregards an
23    excessive risk to inmate health.” Farmer v. Brennan, 511 U.S. 825, 837 (1994).
24
              Once an objective harm is shown, a prisoner must demonstrate the prison official acted
25
      with a sufficiently culpable mindset, meaning he or she was deliberately indifferent to the
26
27    serious condition." The importance of the mindset requirement is definitional. To be

28

                                                       24
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 25 of 52




      "punishment" under the terms of the Eighth Amendment, there must be some level of
 1
 2    intentionality See id. at 837-38

 3           Deliberate indifference exists when: (1) he or she knew the risk to a prisoner posed by
 4
      a condition, and (2) disregarded it by failing to take specific measures to abate it.
 5
              A medical need is serious if “failure to treat a prisoner’s condition could result in
 6
      further significant injury or the unnecessary and wanton infliction of pain.” Id. at 1096
 7
 8    (internal quotation marks omitted). We’ve held that the “existence of chronic and substantial

 9    pain” indicates that a prisoner’s medical needs are serious, McGuckin, 974 F.2d at 1060
10           To be liable, “the official must both be aware of facts from which the inference could
11
      be drawn that a substantial risk of serious harm exists, and he must also draw the inference.”
12
      Farmer, 511 U.S. at 837. Even if a prison official should have been aware of the risk, if he
13
      “was not, then [he] has not violated the Eighth Amendment, no matter how severe the risk.”
14
15    Gibson v. Cnty. of Washoe, 290 F.3d 1175, 1188 (9th Cir. 2002).

16           Here Defendants’ failure to follow such procedures isn’t, of itself, enough to establish
17
      a violation of Plaintiffs’ constitutional rights. See Ramirez v. Galaza, 334 F.3d 850, 860 (9th
18
      Cir. 2003); Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988) (order). Plaintiffs must prove
19
      both (1) that the failure to follow distribute the vaccine to the vulnerable population puts them
20
21    at risk and (2) that Defendants actually knew that these actions put Plaintiffs at risk. See

22    Gibson, 290 F.3d at 1188.
23           An “intent requirement is either implicit in the word ‘punishment’ or is not; it cannot
24
      be alternately required and ignored as policy considerations might dictate.” Wilson v. Seiter,
25
      501 U.S. 294, 301-302 (1991)
26
27           Defendants’ distribution of vaccines based on a preferential hierarchy that is arbitrary

28    in nature is precisely the issue Plaintiffs seek to rectify by this Motion for Preliminary

                                                      25
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 26 of 52




      Injunction. It is obvious that based on the medical data available from the CDC, Defendants
 1
 2    know precisely the risk posed by the COVID-19 virus in the age 65 and older demographic,

 3    and there is a deliberate disregard to abate that risk by assigning arbitrarily prioritized vaccine
 4
      distribution and allocation as demonstrated infra.
 5
 6            As of January 18, 2021, the SNHD website provides the hierarchy of COVID-19
 7
      vaccines as follows:
 8
 9
             Groups eligible for COVID-19 vaccination             as of January 18, 2021
10           Health Care Workforce (previously Tier One) including personnel who work in:
11               o Hospitals
                 o Long term care (includes residents)
12               o Laboratories
                 o Diagnostic imaging
13               o Pharmacies
                 o Medical/dental services
14
                 o First responders (EMT/paramedics)
15           People 70 years old and over
             Public Safety & Security
16               o NV Dept. of Corrections staff
                 o Law enforcement, public safety and national security
17
                 o State and local emergency operations managers/staff
18           Frontline Community Support
                 o Education (Pre-K & K-12) and childcare — public/private/charter school
19                   settings
                 o Nevada System of Higher Education (NSHE) frontline educators, staff and
20
                     students
21               o Community support frontline staff (i.e. frontline workers who support food,
                     shelter, court/legal and social services, and other necessities of life for needy
22                   groups and individuals)
                 o Continuity of Governance (state and local)
23               o Essential public transportation
24               o Remaining essential public health workforce
                 o Mortuary services
25
              This priority list does not take any age group into consideration (other than 70 and
26
27    over) or whether the individuals have previously tested positive for the COVID-19 antibody,

28

                                                      26
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 27 of 52




      or had previously been diagnosed with COVID-19. This is simply an arbitrary list based on
 1
 2    profession neglecting any vulnerable population over the age of 65 years of age.

 3
 4           Simply on the basis of this list distributed on January 18, 2021, it is clear that

 5    Defendants failure to distribute the vaccinations to the elderly demographic places them at
 6    risk and Defendants actually know these actions put Plaintiffs at risk of chronical and
 7
      substantial harm.
 8
 9
             2.      Defendants’ Claims to Necessary Resources Is a Failed Excuse To Lack of
10                   Distribution of Vaccines to the Elderly Population

11           The Supreme Court has told us that it is that a prison medical official who fails to
12
      provide needed treatment because he lacks the necessary resources can hardly be said to have
13
      intended to punish the inmate. Though this had been a correct statement of the law in the
14
      Ninth Circuit for approximately thirty years, see Jones v. Johnson, 781 F.2d 769, 771 (9th
15
16    Cir. 1986); Spain v. Procunier, 600 F.2d 189, 200 (9th Cir. 1979), this Court should draw a

17    direct parallel between fatally flawed arguments of the lack of resources in prisons as
18    Defendants present excuses to the failure to distribute the COVID-19 vaccines to our
19
      vulnerable population.
20
             In Snow v. McDaniel, 681 F.3d 978, 984–87 (9th Cir. 2012)., the Ninth Circuit
21
22    affirmed the rule that lack of resources cannot be a defense for the failure to provide

23    constitutionally required medical care for prisoners. Id. The prisoner in Snow sued doctors
24    and wardens of the Nevada Department of Corrections for declaratory and injunctive relief
25
      and damages under § 1983. 681 F.3d at 984. He alleged these officials were deliberately
26
      indifferent to his medical needs by denying him necessary hip surgery. Id. at 984–85. Citing
27
      Jones v. Johnson, 781 F.2d 769, 771 (9th Cir. 1986), the 9th Circuit concluded that the record
28

                                                      27
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 28 of 52




         supported the inference that the defendants denied surgery to Snow due to “improper
 1
 2       motives”—namely, “to avoid eventually paying for it”—and that this inference could show

 3       the defendants acted with deliberate indifference. See id. at 987.
 4
                 Lack of resources is not a defense to a claim for prospective relief because prison
 5
         officials may be compelled to expand the pool of existing resources in order to remedy
 6
         continuing Eighth Amendment violations. See LaMarca v. Turner, 995 F.2d 1526, 1536–39,
 7
 8       1542 (11th Cir. 1993) (prison official wouldn’t be personally liable if he did everything he

 9       could, but prisoner could get an injunction against official in his official capacity); see also
10       Watson v. City of Memphis, 373 U.S. 526, 537 (1963) (rejecting argument that city couldn’t
11
         desegregate parks because of budgetary concerns); Wright v. Rushen, 642 F.2d 1129, 1134
12
         (9th Cir. 1981) (“[C]osts cannot be permitted to stand in the way of eliminating conditions
13
         below Eighth Amendment standards.”). A case seeking prospective relief thus can’t be
14
15       dismissed simply because there is a shortage of resources.

16               Here Defendants’ vaccination of segments of the population based on profession and
17
         not based on medical, empirical or scientific data, reducing the vaccinations available for the
18
         vulnerable population with higher co-morbidities is not a defense to lack of medical care.
19
         According to the United States Census Bureau, 12% of Nevada’s population is over the age of
20
21       65 years of age, which translates to approximately 375,000, elderly living in Nevada, whom

22       should be given priority vaccinations. 8
23       ///
24
         ///
25
26
27
28   8
         https://worldpopulationreview.com/states/nevada-population
                                                             28
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 29 of 52




                 3.      The Failure to Prioritize Vaccinations on the Basis of Age and
 1
                         Comorbidities is an Irrational Preference Based on Favoritism and Lacks
 2                       Empirical Scientific or Medical Data to Support Same.

 3
                 The following Chart published by the CDC on January 13, 2021 provides the numbers
 4
 5       of deaths resulting from COVID 19 from January 1, 2020 until the 13 th of January, 2021.9 As

 6       the chart demonstrates, out of 394,495 deaths across the United States, 266,647 deaths were of
 7       the age of 65 years and over, which is a 67.6 percent morbidity rate in the United States.
 8
 9        ALL DEATHS
          INVOLVING COVID
10        19                                                         394,495
11        All ages
12
                                        Under 1 year                                                   34
13
                                        1–4 years                                                      21
14
15                                      5–14 years                                                     55

16                                      15–24 years                                                   510

17                                      25–34 years                                               2,196
18
                                        35–44 years                                               5,742
19
                                        45–54 years                                              15,558
20
21                                      55–64 years                                              38,830

22                                      65–74 years                                              70,230
23                                      75–84 years                                              90,744
24
                                        85 years and over                                      105,673
25
26
27
28   9
         https://www.cdc.gov/nchs/nvss/vsrr/covid_weekly/index.htm
                                                            29
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 30 of 52




                 The high rate of death among the elderly segment of the population is sufficient data
 1
 2    for prioritization of the elderly to receive vaccinations before other segments of the Nevada

 3    communities.
 4
                 (a)     Distribution of Vaccinations Should Be Based on Herd Immunity and
 5
                         Medical Data
 6
                 Herd immunity (or community immunity) occurs when a high percentage of the
 7
      community is immune to a disease (through vaccination and/or prior illness), making the
 8
      spread of this disease from person to person unlikely. Even individuals not vaccinated (such
 9
10    as newborns and the immunocompromised) are offered some protection because the disease

11    has little opportunity to spread within the community. 10
12
                 According to John Hopkins, Bloomberg School of Public Health, for infections
13
14    without a vaccine, even if many adults have developed immunity because of prior infection,

15    the disease can still circulate among children and can still infect those with weakened immune
16
      systems. This was seen for many of the aforementioned diseases before vaccines
17
      were developed.11 Herd immunity is when a large enough portion of a community is immune
18
      to a virus so that the virus can no longer spread easily from person to person," explains Dr.
19
20    Ashley Drews, medical director of infection prevention and control at Houston Methodist.

21
                 On January 15, 2020, the Reno Gazette published an article stating that Reno
22
      Municipal Court judges and staff, including IT staff, lawyers, interpreters and drug testers,
23
24
25
26    10
        Association for Professionals in Infection Control and Epidemiology;
27    apic.org/monthly_alerts/herdimmunity/?gclid=CjwKCAiAgJWABhArEiwAmNVTB5EvtyvM1WX2J3vcUFqim
      sXhvfav-1pv3Hfg2QhEZ51TKEnhOyv1FBoCxZMQAvD_BwE
28    11
           https://www.jhsph.edu/covid-19/articles/achieving-herd-immunity-with-covid19.html
                                                             30
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 31 of 52




      took advantage of a "unique and special opportunity" to receive COVID-19 vaccines Saturday
 1
 2    outside of the vaccination priority rules established by Gov. Steve Sisolak's administration.

 3
              According to emails obtained by the Reno Gazette Journal, Judge Dorothy Nash
 4
      Holmes and Judge Shelly O'Neill helped arrange the vaccinations through a clinic for the
 5
 6    elderly run by a Reno doctor on Jan. 9, 2021. 12

 7
              Furthermore, on January 11, 2021, again Nevada’s Vaccination Program was updated
 8
      to include Frontline Community Support to include all Clark County School District
 9
10    Employees without any medical, empirical or scientific data to justify the vaccinations of

11    hundreds of individuals that have no comorbidities, are below the age of 65, and are at a low
12
      risk of developing complications due to exposure.
13
14            The problem is compounded by the fact that people reported having trouble accessing
15
      the appointments calendar on the Southern Nevada Health District website, qualified vaccine
16
      candidates said appointment availability is the problem today. As of January 15, 2021, the
17
18    website said no further appointments would be available until Feb. 20, 2021. 13 The failure to

19    provide an infrastructure and overwhelm the system to vaccinate Nevada’s vulnerable

20    communities, despite having since October 29, 2020 to coordinate an infrastructure is again
21
      the result of Defendants’ gross negligence and reckless endangerment of Nevada’s elderly
22
      population which is the basis for this Motion.
23
24
25
26
      12
27       https://www.rgj.com/story/news/2021/01/15/reno-municipal-court-judges-jump-line-covid-19-
      vaccinations/4178058001/
      13
28       Fox5vegas.com/coronavirus/new-frustrations-over-vaccine-appointment-availability-in-southern-
      nevada/article_e0b7625a-5793-11eb-9f50-fb85f5baf27e.html?block_id=1002851
                                                           31
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 32 of 52




             4.      Defendants Arbitrary Vaccination Program Violates Plaintiffs’ Right to
 1
                     Privacy
 2
          The Fourteenth Amendment provides that no state shall “deprive any person of life,
 3
      liberty, or property, without due process of law.” U.S. Const. amend. XIV, § 1. The
 4
 5    Fourteenth Amendment’s Due Process Clause “specially protects those fundamental rights

 6    and liberties which are, objectively, deeply rooted in this Nation’s history and tradition, and
 7    implicit in the concept of ordered liberty, such that neither liberty nor justice would exist if
 8
      they were sacrificed.” Washington v. Glucksberg, 521 U.S. 702, 720–21 (1997) (internal
 9
      quotation marks and citations omitted).
10
11           The Supreme Court has recognized that “one aspect of the ‘liberty’ protected by the

12    Due Process Clause of the Fourteenth Amendment is ‘a right of personal privacy, or a

13    guarantee of certain areas or zones of privacy.’” Carey v. Population Servs. Int’l, 431 U.S.
14
      678, 684 (1977) (quoting Roe v. Taber, 410 U.S. 113, 152, (1973)).
15
             This right includes “at least two constitutionally protected privacy interests: the right
16
      to control the disclosure of sensitive information and the right to ‘independence [in] making
17
18    certain kinds of important decisions.’” Fields v. Palmdale School Dist.,

19     427 F.3d 1197, 1207 (9th Cir. 2005) , (quoting Whalen v. Roe, 429 U.S. 589, 599–600
20
      (1977); see also Marsh v. County of San Diego, 680 F.3d 1148, 1153 (9th Cir. 2012).
21
             For example, Defendants’ failure to provide Plaintiffs and class members in the 65
22
      years of age and up, vaccinations in a prioritized manner, violates their ability and access to
23
24    life sustaining medical care and an interference to access of medical care. See Roe v Wade,

25    410 U.S. 113, 93 S. Ct. 705; 35 L. Ed. 2d 147; (1973), In Re Quinlan (1975) 70 N.J. 10, 355
26    A. 2d 647 (NJ 1976)) Barber v. Superior Court (1983): 147 Cal.App.3d 1006 (1983); Cruzan
27
28

                                                      32
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 33 of 52




      v. Director, Missouri Department of Health, (88-1503), 497 U.S. 261 (1990): In re Baby K, 16
 1
 2    F.3d 590 (4th Cir. 1994)

 3    D.      PLAINTIFFS ARE LIKELY TO SUFFER IRREPERABLE HARM
 4
              To obtain a TRO, Plaintiffs must show they will suffer irreparable harm in the absence
 5
      of the order. Winter, 555 U.S. at 20. The Supreme Court has recognized that “the violation of
 6
      loss of First Amendment freedoms, for even minimal periods of time, unquestionably
 7
 8    constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373 (1976). Notwithstanding

 9    Plaintiffs First Amendment rights of privacy, the Eighth Amendment freedoms allow for
10    immediate injunctive relief. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 & n.10
11
      (1989); see also Brown v. Plata, 131 S. Ct. 1910 (2011).
12
      E.       BALANCE OF EQUITIES FAVORS PLAINTIFFS
13
           Plaintiffs must also show that the balance of equities tips in their favor. Winter, 555 U.S.
14
15    at 20. Plaintiffs have shown that they will be harmed by a deprivation of the constitutional

16    right to obtain expedited vaccinations, and that they face a serious risk of bodily harm and
17
      death if these vaccines are not distributed to them in a preferential manner.
18
           Plaintiffs recognize that the current pandemic presented an unprecedented health crisis in
19
      Nevada, and in this country. The Governor has an immense and sobering responsibility to act
20
21    quickly to protect the lives of Nevadans from a deadly epidemic. Keeping in mind that the

22    demographic and CDC guidelines and recommendations that senior citizens be prioritized as
23    to the vulnerable group and vaccinated accordingly.
24
           Defendants have failed to protect this vulnerable community of elders and as the death toll
25
      rises among this group, The Governor has offered no good reason for failing to vaccinate
26
27    them. Therefore, the balance of equities weighs in favor of granting a TRO, pending the

28

                                                       33
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 34 of 52




      preliminary injunction hearing, to permit Plaintiffs, namely those 65 years of age and older, to
 1
 2    obtain the COVID-19 Vaccinations as a priority group.

 3             F.     AN INJUNCTION IS IN THE PUBLIC INTEREST
 4
           Lastly, to obtain a TRO, Plaintiffs must show that the granting of a TRO is in the public
 5
      interest. Winter, 555 U.S. at 20. The public interest is furthered by preventing the violation of
 6
      a party’s constitutional rights. Free the Nipple v, City of Ft. Collins, Colo, 916 F.3d 792
 7
 8    (2019). Additionally, for the reasons previously mentioned, the record shows that allowing

 9    Plaintiffs and those 65 years and older to be vaccinated simply eliminates the risk of death or
10    serious bodily harm.
11
           On January 14, 2021, numerous hospitals in the Las Vegas valley issued a disaster
12
      declaration, claiming hospital resources were exceeded; there was a pause in elective
13
      surgeries, there would have to be a complete reconfiguration of hospital spaces due to
14
15    hospitals being overwhelmed with COVID-19 related hospitalizations. 14

16         “[I]t is always in the public interest to prevent the violation of a party’s constitutional
17
      rights.” Hobby Lobby Stores, Inc. v. Sebelius, 723 F.3d 1114, 1145 (10th Cir. 2013), aff'd’
18
      sub nom. Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682 (2014) (quotations omitted).
19
      Because the requested injunction will accomplish this, the public interest also favors an order
20
21    protecting Plaintiffs.

22             Further, the exigency of this matter and the injunction against Eighth Amendment
23    violation is abundantly supported by Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 &
24
      n.10 (1989); see also Brown v. Plata, 131 S. Ct. 1910 (2011).
25
26
27
28
      14
           www.fox5vegas.com

                                                        34
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 35 of 52




                Notwithstanding same, a Change.org Petition has been filed on behalf of a Non-profit
 1
 2    Group names NV Citizen to Reduce Deaths from Covid-19, demanding that individuals 65

 3    and older be provided preferential vaccination scheduling wherein as of Friday January 15,
 4
      2021, 177 individuals signed the Petition.15
 5
                It is undisputable that providing the vaccine to the most vulnerable demographic of the
 6
      State of Nevada in a preferential manner will reduce the risk of death, risk of hospitalization,
 7
 8    and will lower the burden on Nevada’s hospitals and infrastructure. Conversely, there is

 9    absolutely no empirical data to deny such an allocation to the senior demographic of the State
10    of Nevada, making the grant of an injunction in this case a matter of overwhelming public
11
      interest.
12
                                                  CONCLUSION
13
                Plaintiffs don’t doubt the Governor’s sincerity in trying to do his level best to lessen
14
15    the spread of the virus or his authority to protect the Nevada’s citizens. See Jacobson v.

16    Massachusetts, 197 U.S. 11, 27 (1905). Plaintiffs also agree that no one, whether a person of
17
      faith or not, has a right “to expose the community . . . to communicable disease.” Prince v.
18
      Massachusetts, 321 U.S. 158, 166–67 (1944). But arbitrary distribution of vaccines and the
19
      lack of expeditious actions to protect our vulnerable population leaves Defendants with no
20
21    good answers.

22              Accordingly, Plaintiffs request an injunction be issued as follows:
23
24
25
26
27
28    15
           See Petition attached hereto as Exhibit “1”
                                                         35
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 36 of 52




             1.        Permanently enjoin Defendants and all persons and entities in active concert or
 1
 2    participation with Defendants from dilatory distribution and use of the vaccines in an arbitrary

 3    manner.
 4
             2.        Issue an Order mandating that Defendants follow the CDC guidelines and
 5
      recommendations and issue preferential vaccinations to the age group of 65 years of age and
 6
      Older, and not according to arbitrary professional status.
 7
 8           3.        Issue an Order mandating that a massive vaccination program be utilized and

 9    an infrastructure put in place within 72 hours of entry of Order, to include vacant schools,
10    gymnasiums, and stadiums as alternate to enforce the expedited vaccination of this segment of
11
      the population
12
             4.        Issue and Order mandating the State’s Division of Emergency Management,
13
      Nevada National guard and states immunization team to include school nurses, geriatric
14
15    providers, general practitioners and point to point pharmacies be provided vaccines to

16    distribute and vaccinate this segment of the population
17
             5.        Issue and Order mandating that there shall be no less than a daily distribution
18
      of 10% of the vaccines allocated to the State of Nevada utilized daily in a scientific and
19
      empirical manner based on comorbidities and age of patients.
20
21           As of the date of this Motion, Nevada has received 211,750 vaccines and has

22    distributed 83,674 vaccines as updated January 15, 2021 by the CDC Covid- Data Tracker
23    updated at 6:00 am January 15, 2021.
24
      ///
25
      ///
26
27    ///

28    ///

                                                       36
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 37 of 52




             Accordingly, Plaintiffs are seeking a vaccination rate of no less than 20,000 vaccines
 1
 2    a day be distributed to the elderly population according to the CDC guidelines with patients

 3    over the age of 65 receiving preferential vaccinations.
 4
             DATED this _18th_day of January 2021.
 5
 6                                                 CHATTAH LAW GROUP
 7
                                                          /s/ S. CHATTAH
 8                                                        SIGAL CHATTAH, ESQ.
                                                          Nevada Bar No.: 8264
 9                                                        CHATTAH LAW GROUP
                                                          5875 S. Rainbow Blvd. #203
10
                                                          Las Vegas, Nevada 89118
11                                                        Tel.:(702) 360-6200
                                                          Attorney for Plaintiffs
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     37
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 38 of 52




 1
                       DECLARATION OF SUPPORT OF NATALIE HETLY
 2
             I, NATALIE HETLY, declare as follows:
 3
             1       I am a Plaintiff in this matter and over the age of 70 years old
 4
 5           2.      I am a retired nurse and was employed as a nurse for over 20 years.

 6           3.      I am familiar with the comorbidities of viral infections such as COVID-19.
 7           4.      On January 11, 2021, Governor Sisolak issued an updated instruction that
 8
      seniors the age of 70 of more will be given priority to receive vaccines;
 9
             5.      On January 13, 2021, I went online to reserve a time to be vaccinated for the
10
11    COVID-19 virus and I was given the date of February 16, 2021.

12           6.      I have received specific information that the website for Southern Nevada

13    Health District is incapable of setting appointments for the vaccine and the system is
14
      overwhelmed.
15
             7.      There are many individuals that are between the ages of 65 and 70 who have
16
      far more risk of complications and death than those who have been given priority for
17
18    vaccinations in the 16-64 age group based on their professions.

19           8.      There are many individuals in that age group that are likely to have tested
20
      positive for COVID-19, have been exposed to the virus, and may have the antigens and
21
      vaccinations on senior citizens should be prioritized over these individuals.
22
             9.      There is no method for tracking whether the individuals given priority
23
24    vaccinations, have not already developed herd immunity to the virus.

25           10.     For that reason, it is important that the vulnerable population as an
26    immunodeficient population should be vaccinated first.
27
             11.     These are the facts as I know them to be true.
28

                                                     38
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 39 of 52




            12.    Under NRS 53.045, I declare under penalty of perjury that the foregoing is true
 1
 2                 and correct.

 3
            _/s/ _Natalie Hetly__
 4
            Declarant
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  39
     Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 40 of 52




        EXHIBIT “1”
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          40
Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 41 of 52
Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 42 of 52
Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 43 of 52
Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 44 of 52
Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 45 of 52
Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 46 of 52
Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 47 of 52
Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 48 of 52
Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 49 of 52
Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 50 of 52
Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 51 of 52
Case 2:21-cv-00052-RFB-EJY Document 5 Filed 01/18/21 Page 52 of 52
